Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 17, wherein the outgoing line extension end of the AMOLED panel and the outgoing line extension end of the touch panel are electrically connected to the printed circuit board by using the chip IC, wherein the outgoing line extension end of the AMOLED panel and the outgoing line extension end of the touch panel are respectively connected to a first surface and a second surface of the chip IC, and the outgoing line extension end of the AMOLED panel or the outgoing line extension end of the touch panel is connected to the printed circuit board.
In regards to claim 20, wherein that the chip IC is separately connected to the outgoing line extension end of the AMOLED panel and the printed circuit board, wherein the outgoing line extension end of the AMOLED panel and the printed circuit board are respectively connected to a first surface and a second surface of the chip IC.
In regards to claim 26, bending the outgoing line of the AMOLED panel and the outgoing line of the touch panel that are separately bonded with the chip IC to a rear side of a screen, and attaching the outgoing line of the AMOLED panel and the outgoing line of the touch panel to the rear side of the screen by using an adhesive, wherein a bending axis is parallel to a long side of a reserved bending area, to form an integrated display and touch control screen; and connecting an outgoing line extension end of the integrated display and touch control screen to a printed circuit board, to form the display apparatus.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/Primary Examiner, Art Unit 2694